﻿I wish to join previous speakers
in congratulating the new President of the General
Assembly and in commending the President of the
Assembly at its sixty-sixth session for his excellent
leadership. Allow me also to convey my deep respect
for the tireless efforts that His Excellency Secretary-
General Ban Ki-moon has made as leader of the
Secretariat and as a world statesman.
Today our world continues to face numerous
arduous challenges that require an urgent and collective
response. Many of the gravest threats to the States
members of the Assembly, including mine, the Federated States of Micronesia, are simply beyond the abilities of
our individual countries to single-handedly address,
even with our most aggressive and concentrated efforts.
To speak before this body today is an honour and an
opportunity that I must take to encourage international
cooperation to help address those challenges.
The biggest challenge we face today in Micronesia
continues to be climate change, not just the projections
of future loss and damage, but the dangerous impacts
that my people are experiencing every day. Sadly,
to date no significant progress has been made on
climate-change mitigation. Time and again, I have
asked, “How do I tell my people that their plight and
their future lie in the hands of those most responsible
for greenhouse gases?”
From our point of view, we must step up our
collective efforts to confront global climate change
more urgently and more creatively. What is needed
now is to close the ambition gap. I therefore call on the
major emitters to step up their level of commitment
under the Kyoto Protocol. Our very existence depends
on it. Without international cooperation and assistance,
we are helpless against the adverse impacts of climate
change.
Micronesia has barely contributed to the problem
of climate change; it has, in fact, contributed to some of
the solutions thereto. We actively participate in United
Nations Framework Convention on Climate Change
negotiations and continue to advocate for significant
cuts in greenhouse-gas emissions.

We were therefore pleased with the agreement
reached this summer in Rio to begin cooperation on a
global phase-down in the production and consumption of
hydrof luorocarbons (HFCs). Micronesia first proposed
amending the Montreal Protocol on Substances that
Deplete the Ozone Layer in 2009. Today it remains
the ideal venue for a phase-down of the production
and consumption of HFCs, just as has been done with
respect to similar gases that HFCs were invented to
replace.
To the rest of the world, the map may look fairly
empty on our side of the globe, but to all of us it is
as much a homeland as any continental land mass. We
must treat it accordingly, and we must defend it just as
strongly. And therein lies our second, closely related
challenge: the change in our ocean environment. That
change includes not only rising tides and temperatures
and ocean acidification, but also the damage caused by
harmful and destructive fishing practices, pollutants
such as mercury and oil, and other waste resulting from
unsustainable human activity. The abhorrent practice of
illegal, unreported and unregulated fishing continues
unabated, and urgent actions to reduce by-catch, fish
discards and post-harvest losses must be taken.
For us, as a Pacific small island developing State,
our livelihood, our economy, our culture and our
way of living are tied to a blue economy. We have
recognized that the conservation and sustainable use
of the ocean and its resources are key elements in
achieving sustainable development. We must fulfil our
commitments made at Rio.
My country welcomes the decision taken in Rio
to hold a global conference on small island developing
States in 2014. Micronesia fully supports that decision
and reiterates its call to hold such a conference in one of
the Pacific small island developing States.
The rising cost of global energy continues to pose
a serious challenge to our socioeconomic development
and sustainability. Small island developing States such
as Micronesia continue to rely heavily on imported
fossil fuel despite the abundance of renewable energy
sources. Our unique and particular vulnerabilities
often translate into significantly higher costs for energy
infrastructure and fossil fuels. As a consequence, our
Governments spend a high percentage of our limited
budgets on fossil-fuel procurement alone, often at the
expense of the other sectors of our economies.
To mitigate that situation, small island developing
States adopted the Barbados Declaration on Achieving
Sustainable Energy for All in Small Island Developing
States, which has become an annex to the outcome
document of the United Nations Conference on
Sustainable Development, adopted last June. That
is a concrete expression of the small islands’ own
determination and ambition to promote renewable
energy, energy efficiency, energy access and low-
carbon development.
However, our transition to renewable energy
requires financing and new, appropriate and affordable
technology. To that end, I must recognize and commend
the bilateral assistance already provided in that area by
the European Union, Japan, China, the United States,
France, Italy and Turkey, as well as others that are also
assisting through other multilateral arrangements. We
urge other partners to join us to ensure sustainability.
We also urge support for the Secretary-General’s
initiative on “Sustainable Energy for All”.
Our health-care system is increasingly under
stress and facing constant challenges from the growing
burden of non-communicable diseases, which has
reached epidemic proportions in the Pacific. While we
accept that the primary responsibility for health rests
with our Government, we are seeking assistance from
the international community in capacity-building,
institutional strengthening and policy formulation.
While we recognize the contributing effects of nutrition
and lifestyle in that epidemic, we are also mindful of the
fact that climate change has magnified the challenge as
a result of the threat it poses to food security and the
traditional lifestyle of Micronesians.
The Federated States of Micronesia supports the
greater participation of women in social, political
and economic development. We look to development
partners to enhance our investment in ensuring that the
potential of women is nurtured and realized through
quality education, health-care services and security
measures against domestic and gender-based violence.
It is only appropriate that measures to empower women
to be true participants in nation-building should be
locally driven. We have embarked on mainstreaming
women’s views, interests and contributions into national
development policies. We recognize and appreciate
the assistance extended by the United Nations system
and our development partners to support our national
policies to enhance gender equality.

Turning to our Organization, the single most urgent
need is to reform the Security Council. Naturally, such
an important step must not be taken in haste. However,
after more than a decade of talking, we should be close
to finding an acceptable formulation. Success on this
issue will strengthen the Organization and stimulate
and renew confidence in the Charter.
My country subscribes to the principles of peace,
security and prosperity, as enshrined in the Charter of
the United Nations. We are horrified by the senseless
killing of thousands of innocent civilians in Syria.
Over the past two weeks, we have witnessed surges
in violence. We join the international community in
condemning violence, in particular the attacks on
diplomatic missions, diplomats and personnel in Libya
and Egypt. We must be bold in our actions to prevent
such attacks. I call on Member States to continue their
efforts to find peaceful solutions to these conflicts,
especially the most challenging ones.
The United Nations has the unique opportunity
to address and solve the many challenges facing its
weakest and most vulnerable States Members. The
challenge lies in how the Organization and its most able
Members can turn their many ambitious statements
into mobilizing the required resources to successfully
protect the citizens of the world.
We in the Federated States of Micronesia, facing
our troubled world, continue to place our faith in the
United Nations as we look towards future. Our isolation
amid the vast expanse of the Pacific Ocean no longer
shields us from the threat of international terrorism.
Globalization has long had a foothold on our island
State. Facebook links us to the world.
Allow me to end with a quote from my Constitution:
“The seas bring together, they do not separate us ....
We extend to all nations what we seek from each:
peace, friendship, cooperation and love in our common
humanity”.